 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9    BLAKE L. WARNER,                                          Case No. C19-6109-RSL

10                         Plaintiff,                           ORDER DENYING
11                    v.                                        APPLICATION TO
                                                                PROCEED IN FORMA
12    OPTI STAFFING CO., et al.,                                PAUPERIS
13                         Defendants.
14
15        The Court, having reviewed the Report and Recommendation of Magistrate Judge
16 Theresa L. Fricke, objections to the Report and Recommendation, and the remaining record,
17 does hereby find and ORDER:
18        (1)    The Court adopts the Report and Recommendation;
19        (2)    Plaintiff’s application to proceed in forma pauperis (Dkt. #1) is DENIED.
20               Plaintiff is directed to pay the $400.00 filing fee within thirty (30) days of this
21               Order.
22        (3)    The Clerk is directed to send copies of this Order to plaintiff.
23        DATED this 10th day of March, 2020.
24
25                                                   A
                                                     Robert S. Lasnik
26
                                                     United States District Judge
27
28
     ORDER DENYING APPLICATION
     TO PROCEED IN FORMA PAUPERIS- 1
